PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/142,291
Filing Date: 26 Sep 2018
Appellant(s): Versum Materials US, LLC



__________________
William T. Slaven IV
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/5/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in the claim that “the solution is free of amidoxime compounds” is not supported by the original disclosure. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977), see MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0043823) in view of Kobayashi et al (US 2010/0007031).
Lee disclose a composition comprises water; one or more organic solvents miscible water, where the one or more organic solvents comprises glycol, sulfoxide, etc. and can be present in an amount from about 5% to about 75% [0027]; and one or more acid compounds such as citric acid [0030], which citric acid reads on the claimed polyfunctional organic acid, which is a polyprotic acid having at least three carboxylic acid groups.
Lee discloses the composition also comprises a basic compound and  alkanolamine component can be present in the amount from about 0.3% to about 45% by weight and can comprise monoethanolamine (MEA), 2-(2-hydroxylethylamino) ethanol, 2-(2-aminoethoxy)ethanol (AEE), N,N,N-tris(2-hydroxyethyl)-ammonia, isopropanolamine, 3-amino-1-propanol, 2-amino-1-propanol, 2-(N-methylamino)ethanol, 2-(2-aminoethylamino)ethanol, tris(hydroxymethyl)aminoethane, or mixtures thereof [0031].
Lee discloses the composition further includes an oxidizing agent such as hydrogen peroxide [0034]; and a fluoride-containing compound [0035].
Lee fail to disclose the composition further comprises an ammonium compound that may work as a buffer with the polyfunctional organic acid; and also fail to disclose the ammonium compound listed in the instant claim 15.
	However, in the same field of endeavor, Kobayashi et al disclose buffering action being used in a composition with acid, reacted with am ammonium base including triammonium citrate (TAC) [0033].
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kobayashi et al’s teaching of using ammonium citrate as a buffer composition into Lee’s teaching for achieving an effective buffering action as taught by Kobayashi et al.
Aforesaid teaching may not explicitly disclose that the modified composition of Lee is an etching solution for the simultaneously removal of silicon and silicon-germanium; and such is purely an intended use of the composition and the modified teaching of Lee with Kobayashi’s composition have all the components as required in the instant invention and is capable of performing the intended use of such composition, namely etching silicon and silicon-germanium simultaneously form a substrate, unless applicants show on the contrary. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Examiner also pointed out that Lee’s composition may comprises a very little amount of the chelating agent of amidoxime compound, for example as low as 0.01 wt percent [0086] or 0.1 % of amidoxime chelating agent (see Table 5); and therefore, such a little amount may not affect in the modified composition of Lee in order to be used as an etching solution as claimed. Additionally, applicants have not shown any indication or evidence that such a lower concentration of amidoxime compounds will affect.

Claims 10-11,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0043823) in view of Kobayashi et al (US 2010/0007031) as applied to claim 1 and 8 above, and further in view of Namiki et al (US 2019/0048293).
 
Modified Lee discloses above but fails to disclose the claimed specific organic solvent.
          However, Namiki et al disclose a (cleaning) composition comprising a water-soluble organic solvent a glycol ether having at least two hydroxyl groups has a high flash point and such facilitates handling in storage, management and the like of product and such solvent includes ethyl diglycol (EDG), and butyl diglycol (BDG) are preferable [0018],[0020].
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Namiki et al’s teaching of using organic solvent (BDG) into Modified Lee’s teaching for facilitating in storage of the composition as taught by Namiki et al.
        With regards to claim 16, Kobayashi et al disclose buffering action being used in a composition with acid, reacted with am ammonium base including triammonium citrate (TAC) [0033].

Claims 1, 5-9, 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0043823) in view of Kobayashi et al (US 2010/0007031) and further in view of Thompson (US 2010/0215841).
Modified Lee discloses above but fails to teach or suggest that the composition is free of amidoxime compounds. Examiner pointed out that the amidoxime compounds being added as a chelating agent in the Lee’s composition. 
Lee also suggest that formulations containing amidoximes may optionally include other complexing agents and the amidoxime compound could have other functional groups that have a chelate functionality within the molecule itself [0100].
However, in the same field of endeavor, Thompson discloses that suitable metal chelating agents include, but are not limited to, (ethylenedinitrilo)tetraacetic acid (EDTA), terpyridine, citric acid, gluconic acid, gallic acid, pyrogallol, oximes such as salicylaldoxime, 8-hydroxyquinoline, polyalkylenepolyamines, crown ethers, oxalic acid, maleic acid, malonic acid, malic acid, tartaric acid, aspartic acid, benzoic acid, gluconic acid, glycolic acid, succinic acid, salts of the aforementioned acids or mixtures of the acids or their salts, acetylacetone, glycine, dithiocarbamates, amidoximes, catechol, and cysteine [0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Thompson’s teaching of using any suitable chelating agent without limitation of using amidoximes into modified Lee’s teaching for achieving the chelating affect as taught by Thompson. 
So, one of ordinary skill in the art would have been motivated to use any suitable chelating agent other than amidoxime compound because such would have been a simple substitution of known materials as taught by Thompson for predictable result.
So, the modified composition above is free of amidoxime compound.
(2) Response to Argument
Appellant argues that examiner maintained the prior rejections without substantially addressing any of Appellant’s arguments set forth in the prior Appeal.
In response, examiner respectfully states that the response to the arguments was provided in the previous office action (see the pages 4-5 of the office action dated 4/5/2022). 
With regards to 112 (a), for claim 24, Appellant’s argument is not persuasive to overcome the rejection as the specification does not support the negative limitation of “said composition is free of amidoxime compounds” recited in the claim 24 because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953), see MPEP 2173.05(i); Negative Limitations [R-08.2017].

Appellant’s arguments with respect to claim 1, the arguments are moot as additional explanation been provided (see the rejection) because the arguments are purely based an intended use of the composition, namely etching solution suitable for removal of silicon and silicon -germanium.
Appellant’s arguments with respect to claim(s) 24, as to the point that the modified teaching of Lee and Kobayashi fail to teach the claimed etching solution, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Appellant argue that Lee’s composition including the amidoxime compounds is different than the claimed subject matter and such amidoxime compounds is the only required ingredient of the Lee’s formulations; and such composition is a cleaning composition not an etching composition.
Appellant’s argument is not commensurate with the claim as the transitional term "comprising" which is inclusive or open-ended and does not exclude additional, unrecited elements, which are reasonable to use for the intended use of the components or elements. See, also MPEP 2111.03.
Additionally, examiner states that the modified Lee with Kobayashi’s composition have all the components as required in the instant invention and is capable of performing the intended use of such composition, namely etching silicon and silicon-germanium simultaneously form a substrate, unless applicants show on the contrary.
Examiner also pointed out that Lee’s composition may comprises a very little amount of the chelating agent, like 0.01 percent [0086]; and 0.1 % of amidoxime chelating agent (see Table 5); and therefore, such a little amount may not affect in the modified composition of Lee in order to be used as an etching solution as claimed.
Additionally, Appellant have not shown any indication or evidence that such a lower concentration of amidoxime compounds will affect in any form or shape, if used as an etching composition.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHAMIM AHMED/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716    

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.